J-S53039-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JUSTIN CORLISS                             :
                                               :
                       Appellant               :   No. 1239 EDA 2020

               Appeal from the PCRA Order Entered May 27, 2020
      In the Court of Common Pleas of Monroe County Criminal Division at
                        No(s): CP-45-CR-0002173-2013


BEFORE: SHOGAN, J., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                             Filed: April 30, 2021

        Justin Corliss appeals the order of the Court of Common Pleas of Monroe

County (PCRA court) denying his petition filed pursuant to the Post-Conviction

Relief Act (PCRA). See 42 Pa.C.S. §§ 9541-9546. Following a jury trial in

case number 2173-CR-2013, Corliss was found guilty of two counts of

aggravated indecent assault (18 Pa.C.S. § 3125) against R.V. and was

sentenced to an aggregate prison term of 9 to 18 years.1 Corliss now seeks




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1The trial on these counts was joined with case number 1749-CR-2013, which
concerned similar allegations by a different victim, C.C. The two sentences in
case numbers 1749-CR-2013 and 2173-CR-2013 were set to run
consecutively, resulting in a total aggregate term of 39 to 78 years.
J-S53039-20


PCRA relief based on an expiration of the statute of limitations period,

insufficiency of the evidence, and ineffective assistance of counsel. We affirm.

                                       I.

                                       A.

      The underlying facts and procedural history of this convoluted case have

been previously summarized by this Court as follows:

      [Corliss] operated a pet store in Monroe County. In 1993,
      [Corliss] commenced a romantic relationship with his coworker,
      K.V. Shortly thereafter, [appellant] moved in the residence K.V.
      shared with her minor daughter, R.V. In 1995, when R.V. was
      approximately nine years old, [Corliss] began to molest R.V. At
      first, [Corliss] would tickle R.V. when they played together.
      [Corliss’] behavior escalated, however, and he began placing his
      hands down R.V.’s pants. [Corliss] digitally penetrated R.V. on
      multiple occasions between 1995 and 1997. The abuse occurred
      at K.V.’s residence, often while K.V. was in another room. On one
      occasion, [Corliss] inappropriately touched R.V. during a car trip
      to New York.      The molestation continued until 1997, when
      [Corliss] moved out of K.V.’s residence. R.V. did not immediately
      report the abuse.

      In 1996, fourteen-year old [D.G.] began to work at [Corliss’] pet
      store. [D.G.’s] father was a regular customer at the pet store,
      and [Corliss] had known [D.G.] since she was eleven years old.
      After [D.G.] started working at the pet store, [Corliss] would tickle
      her. [Corliss’] behavior escalated, and he began placing his hands
      down [D.G.’s] pants. Eventually, [Corliss] and [D.G.] engaged in
      sexual intercourse. [Corliss] also performed oral sex on [D.G.] on
      multiple occasions.

      The abuse occurred at the pet store during regular business hours.
      On two occasions, [D.G.’s] twelve-year-old friend witnessed the
      sexual activity. [Corliss] also fondled [D.G.] during car trips to
      New York. [D.G.] testified that [Corliss] took her on these trips
      “almost every single Monday” to pick up supplies for the pet store.
      In addition to the liaisons at work, [Corliss] molested [D.G.] at
      K.V.’s residence at least once. In 1997, [D.G.’s] mother learned
      about the abuse and immediately informed the police.

                                      -2-
J-S53039-20



     At No. 743 of 1997, the Commonwealth charged [Corliss] with
     multiple offenses related to the molestation of [D.G.] Following a
     trial in 1998, a jury convicted [Corliss] of two (2) counts of
     statutory sexual assault and one (1) count each of aggravated
     indecent assault, indecent assault, and corruption of minors. On
     August 20, 1998, the [trial] court sentenced [Corliss] to an
     aggregate term of four (4) to ten (10) years’ imprisonment. This
     Court affirmed the judgment of sentence on November 30, 1999.
     See Commonwealth v Corliss, 750 A.2d 366 (Pa. Super. 1999)
     (unpublished memorandum).

     Prior to the start of the 1998 trial, [Corliss] met C.T. at the pet
     store. [Corliss] and C.T. married, and C.T. became pregnant
     before [Corliss’] sentencing hearing. C.T. gave birth to [Corliss’]
     daughter, C.C., in 1999 while [Corliss] was incarcerated. [Corliss]
     remained incarcerated until 2008. Upon his release, [Corliss]
     returned to live with C.T. and C.C. C.T. had no concerns about
     [Corliss] being around C.C., because [Corliss] had convinced C.T.
     that he was actually innocent of the charges pertaining to [D.G.]
     When [Corliss] would play with C.C., C.T. noticed that [Corliss]
     tickled the child and scratched the child’s back. The tickling
     started to bother C.C., and she asked [Corliss] not to touch her,
     but C.T. did not intervene. [Corliss’] relationship with C.T. ended
     in 2010, after C.T. discovered that [Corliss] was having an affair
     with another teenager. In 2013, C.C. informed C.T. that [Corliss]
     had molested her. C.C. claimed that [Corliss] would put his hands
     down her pants and touch her vagina, exposed his penis to C.C.,
     and attempted to force the child to perform oral sex on him.

     Police arrested [Corliss] for the offenses against C.C. in July 2013.
     The media reported on [Corliss’] arrest, and R.V. saw the
     coverage. R.V. decided to contact police and inform them of the
     abuse she suffered from 1995 until 1997. At No. 1749 of 2013,
     the Commonwealth charged [Corliss] with sex offenses committed
     against C.C. At No. 2173 of 2013, the Commonwealth charged
     [Corliss] with sex offenses committed against R.V.

Commonwealth v. Corliss, 2091 EDA 2014, 2105 EDA 2014 (Pa. Super. July

14, 2015) (unpublished memorandum) (footnotes omitted).




                                     -3-
J-S53039-20


       The two cases involving the allegations of R.V. and C.C. were tried

together, and at that joint trial, the Commonwealth was permitted to introduce

evidence of Corliss’ prior conduct toward D.G. in case 743-CR-1997. See id.

(reversing trial court’s order denying the Commonwealth’s motion in limine to

admit evidence of prior bad acts under Pa.R.E. 404(b)).

       Corliss was found guilty of offenses against both R.V. and C.C., and as

to the counts concerning R.V. in case number 2173-CR-2013, he was

sentenced to a total prison term of 9 to 18 years. The judgment of sentence

was affirmed. See Commonwealth v. Corliss, 108 EDA 2017 (Pa. Super.

Dec. 8, 2017) (unpublished memorandum); see also Commonwealth v.

Corliss, 176 MAL 2018 (Pa. Oct. 30, 2018) (denying petition for allowance of

appeal). The present appeal only concerns the denial of Corliss’ PCRA claims

with respect to that case.2

                                               B.

       Within a year from the date that his judgment of sentence became final,

Corliss timely petitioned for PCRA relief and he received an evidentiary

hearing. The PCRA court denied Corliss’ petition in its entirety and he timely

appealed. The PCRA court submitted a thorough opinion detailing the history




____________________________________________


2 We have separately reviewed the denial of Corliss’ PCRA claims pertaining
to C.C.’s allegations in case 1749-CR-2013.


                                           -4-
J-S53039-20


of the case and the reasons for its rulings.         See PCRA Court Opinion,

5/27/2020.

       For greater clarity, we have reworded and renumbered Corliss’ appellate

issues into three main grounds:

       1. The trial court lacked jurisdiction because the statute of
       limitations barred prosecution.

       2. Both counts of aggravated indecent assault must be vacated
       because the alleged conduct does not meet the statutory definition
       of the offense.

       3. Defense counsel performed ineffectively by refusing to
       challenge prosecutorial comment and prior bad act evidence
       relating to his convictions from 1998.

See Appellant’s Brief, at 4-5. Each of these issues will be addressed in turn

below.3

                                               II.

       Corliss first argues that his convictions as to two counts of aggravated

indecent assault must be vacated because the statute of limitations period

expired before the charges were filed, divesting the trial court of jurisdiction.

The PCRA court properly denied this claim, as it was previously litigated on

direct appeal. See Commonwealth v. Corliss, 108 EDA 2017 (Pa. Super.



____________________________________________


3 “Our standard of review in PCRA appeals is limited to determining whether
the findings of the PCRA court are supported by the record and free from legal
error.” Commonwealth v. Johnson, 966 A.2d 523, 532 (Pa. 2009).




                                           -5-
J-S53039-20


Dec. 8, 2017); see also Commonwealth v. Corliss, 176 MAL 2018 (Pa. Oct.

30, 2018) (denying petition for allowance of appeal).4

       We explained in pages 8 and 9 of our memorandum that the above

counts are subject to a statutory exception to the limitations period in 42

Pa.C.S. § 5552(c)(3), which tolls the period until the victim’s 18th birthday.

       A prerequisite for PCRA relief is that a claim of error has not been

previously litigated. See 42 Pa.C.S. § 9543(a)(3). This occurs when “the

highest appellate court in which the petitioner could have had review as a

matter of right has ruled on the merits of the issue.” 42 Pa.C.S. § 9544(a)(2).

Corliss received a ruling as to this statute of limitations claim on direct appeal,

and our Supreme Court declined to grant further review. Thus, the PCRA court

correctly determined that the prior resolution of this issue compelled the denial

of the reasserted claim.5

____________________________________________


4 Corliss also unsuccessfully raised this exact jurisdictional claim in a petition
for writ of habeas corpus filed in federal court. See Corliss v. McGinley,
2020 WL 4758250 at *6 (M.D. Pa. Aug. 17, 2020). The PCRA court has further
enumerated several other attempts by Corliss to raise the same claim. See
PCRA Court Opinion, 5/27/2020, at 52 n.9.

5  In any event, Corliss was charged within the limitations period. R.V. was
born on January 7, 1986, and she turned 18 years old on January 7, 2004.
The offenses took place between 1993 and 1997. The version of Section
5552(c)(3) in effect during that span provided that the five-year limitations
period did not begin to run until the victim’s 18th birthday, which, here, was
in 2004. See 42 Pa.C.S. § 5552(c)(3) (effective February 17, 1991). In 2006,
well within the tolled filing window, another expansion allowed charges to be
filed up to the victim’s 50th birthday, which, here, falls on January 7, 2036.
See id. (effective January 28, 2007). “[W]hen a new period of limitations is



                                           -6-
J-S53039-20


                                           III.

       Corliss next contends that the PCRA court erred in denying his claim that

the evidence was legally insufficient to sustain the two convictions on the

counts of aggravated indecent assault. Again, the PCRA court did not err in

denying this legal claim because it was previously raised on direct appeal and

the denial of the claim was affirmed. See Commonwealth v. Corliss, 108

EDA 2017 (Pa. Super. Dec. 8, 2017); see also Commonwealth v. Corliss,

176 MAL 2018 (Pa. Oct. 30, 2018) (denying petition for allowance of appeal).

       Thus, the PCRA court correctly ruled that this claim is now barred

because it has already been fully litigated.

                                               IV.

       We now turn to Corliss’ claim of ineffective assistance of counsel. He

argues that defense counsel failed to challenge the admission of evidence of

his sexual offenses against D.G.

       “In order to obtain relief under the PCRA premised upon a claim that

counsel was ineffective, a petitioner must establish beyond a preponderance

of the evidence that counsel’s ineffectiveness ‘so undermined the truth-

determining process that no reliable adjudication of guilt or innocence could



____________________________________________


enacted, and the prior period of limitations has not yet expired, in the absence
of language in the statute to the contrary, the period of time accruing under
the prior statute of limitations shall be applied to calculation of the new period
of limitations.” Commonwealth v. Harvey, 542 A.2d 1027, 1029-30 (Pa.
Super. 1988). Accordingly, Corliss’ jurisdictional claim has no legal merit.

                                           -7-
J-S53039-20


have taken place.’”    Commonwealth v. Payne, 794 A.2d 902, 905 (Pa.

Super. 2002) (quoting 42 Pa.C.S. § 9543(a)(2)(ii)). Counsel is presumed to

be effective and the petitioner has the burden of proving otherwise. Payne,

794 A.2d at 906. “Counsel cannot be deemed ineffective for failure to pursue

a meritless claim.” Id.

      To prevail on a claim of ineffectiveness, a PCRA petitioner must show

that (1) the claim is of arguable merit; (2) counsel had no reasonable strategic

basis for his or her action or inaction; and (3) counsel’s ineffectiveness was

prejudicial. See Commonwealth v. Allen, 732 A.2d 582, 587 (Pa. 1999).

Prejudice in this context is defined as an error that was reasonably likely to

affect the outcome of the proceedings. See Commonwealth v. Mallory, 941

A.2d 686, 702 (Pa. 2008). Failure to satisfy any of these three prongs is fatal

to an ineffectiveness claim. See Commonwealth v. Wholaver, 177 A.3d

136, 144 (Pa. 2018).

      We dispose of the first ineffectiveness claim by referring to our previous

memorandum in which the merit of the underlying evidentiary issue was

decided. In Commonwealth v. Corliss, 2105 EDA 2014, 2091 EDA 2014

(Pa. Super. July 14, 2015), the Commonwealth filed an interlocutory appeal

of the trial court’s exclusion of Corliss’ prior offenses against D.G. We held

that under Pa.R.E. 404(b), the criminal conduct was relevant to prove the

allegations of R.V. in the present case. To remedy the error, we reversed the




                                     -8-
J-S53039-20


trial court’s ruling and remanded for further proceedings consistent with our

mandate.

      When the prosecution went on to refer to Corliss’ prior convictions from

his 1998 case throughout the trial in 2016, it would have been improper for

defense counsel to object or seek other relief. By then, the issue had already

been adjudicated in the Commonwealth’s favor. Counsel may not be found

ineffective for failure to assert a baseless claim. Thus, the PCRA court did not

err in denying the claim that defense counsel performed ineffectively in this

regard.

      For all of the above reasons, the PCRA court committed no reversible

error and the order on review must stand.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date:4/30/21




                                     -9-